Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 19, 1974, convicting him of robbery in the second degree (three counts), assault in the third degree (two counts) and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of grand larceny in the third degree, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. The crime of grand larceny in the third degree is an inclusory concurrent count of robbery in the second degree, of which appellant stands convicted. Thus, the conviction under the grand larceny charge must be reversed and that count dismissed (see People v Grier, 37 NY2d 847; People v Reynolds, 53 AD2d 877). We have considered defendant’s other contentions and find them to be without merit. Martuscello, J. P., Damiani, Margett and O’Connor, JJ., concur.